DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, see pages 1-5 of Applicant’s Remarks, filed 01/27/2021, with respect to the rejection(s) of claim(s) 1-9 under U.S.C. 102 and U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawn (US 20160074657 A1).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Applicants disclosure indicates the “anchor element adapted to securely nest in an ear canal of a human user” is anything adapted to securely nest in the ear (see claim 1) and will be interpreted as such.
Applicants disclosure indicates the “control module operatively associated with each electrode pair for inputting salivary gland stimulation” is anything that can be associated with the electrodes for salivary gland stimulation (see claim 1) and will be interpreted as such. 
Applicants disclosure indicates the “adjustment mechanism for sliding the bar relative to the attachment point along a longitudinal axis of the bar” is anything that allows the bar to slide along a longitudinal axis (see claim 4) and will be interpreted as such. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kwan (US 20160074657 A1).
	In regards to claim 1, Kwan discloses a system for treating dry mouth using electrical stimulation (Par. 0002 discloses this is an electrical stimulation device; the Applicant’s claim of “for treating dry mouth” is merely intended use and since Kwan discloses a stimulation device with the same structural features, it would be capable of the claimed function), comprising: an anchor element adapted to securely nest in an ear canal of a human user (Fig. 1 shows an anchoring element connected to the stimulating device that can be adapted to next in the ear of a user; see anchor element circled in red below); 

    PNG
    media_image1.png
    454
    420
    media_image1.png
    Greyscale

a proximal end of a bar pivotally connected to the anchor element (Fig. 1 shows a bar connected to the anchoring element, bar boxed in purple above); a stimulating plate connected to a distal end of the bar (Fig. 1 shows the stimulating plate in blue below that is connected to the distal end of the bar, see figure below with the plate circled in blue); 

    PNG
    media_image2.png
    454
    420
    media_image2.png
    Greyscale

one or more electrode pairs connected to the stimulating plate so that at least one pair of the one or more electrode pairs to electrically engages one or more neuro- sensitive areas of the human user when the anchor element is securely nested (Par. 0037 discloses multiple electrodes, 14, (some of which are connected to the plate circled in blue) that are used to stimulate areas of a human user); and a control module operatively associated with each of the one or more electrode Par. 0037 discloses a control part [2] that comprises a microcontroller which is in communication with the electrodes to control the stimulation). 
	In regards to claim 5, Kwan discloses the system for treating dry mouth using electrical stimulation of claim 1, wherein the control module is configured to selectively control power delivered to each electrode pair (Par. 0040 discloses the control aspect which comprises the microcontroller that controls the frequency and intensity of the stimulation, i.e. the power delivered).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 2-3 and 7are rejected under 35 U.S.C. 103 as obvious over Kwan (US 20160074657 A1) in view of DAR (US 20150374971 A1).
	In regards to claims 2 and 3, Kwan discloses the system for treating dry mouth using electrical stimulation of claim 1, except for wherein the bar is spring-biased to selectively urge the one or more electrode pairs against said neuro-sensitive areas. 
Par. 0003 discloses elastic/spring biased headsets) for the purpose of providing a better fit to a user base don different head sizes.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kwan and modified them by having the system comprise a spring based bar, as taught and suggested by DAR, for the purpose of providing a better fit to a user base don different head sizes (Par. 0003 of DAR) 
	In regards to claim 7, the combined teachings of Kwan and DAR as applied to claim 3 above discloses the system for treating dry mouth using electrical stimulation of claim 3, further comprising electrical connections passing through the elastic arm between the control module and each pair of electrodes (DAR: Fig 2 shows the electrical connections [element 54] passing through the headset from the control device [52b]) for the purpose of discretely powering the device. 
5. 	Claim 6 is rejected under 35 U.S.C. 103 as obvious over Kwan (US 20160074657 A1) in view of Goldwasser (US 20170224990 A1). 
Kwan discloses the system for treating dry mouth using electrical stimulation of claim 5, except for the system further comprising a software application loaded on the control module for setting a plurality of stimulating parameters further defining said selective control of power. 
	However, in the same field of endeavor, Goldwasser discloses a head wearable stimulator wherein the system further comprises a software application loaded on the control module for setting a plurality of stimulating parameters further defining said selective control of power (Par. 0813 discloses a head wearable stimulator with software control) for the purpose of storing stimulation parameters. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kwan and modified them by having the system further comprising a software application loaded on the control module for setting a plurality of stimulating parameters further defining said selective control of power, as taught and suggested by Goldwasser, for the purpose of storing stimulation parameters (Par. 0813 of Goldwasser). 
6.	Claims 4 is rejected under 35 U.S.C. 103 as obvious over Kwan (US 20160074657 A1) as applied to claim 1 and in further view of Hyde (US 20160279024 A1). 
	In regards to claim 4, Kwan discloses the system for treating dry mouth using electrical stimulation of claim 1, further comprising an attachment point about which the bar is pivotally connected (Figure 1 shows an attachment point on which the bar is pivotally connected, shown in yellow below). 

    PNG
    media_image3.png
    454
    420
    media_image3.png
    Greyscale

	Kwan does not disclose wherein the attachment point provides an adjustment mechanism for sliding the bar relative to the attachment point along a longitudinal axis of the bar. 
Par. 0072 discloses an extension 514 that can be adjusted and can include an adjustable linkage that provides for positioning of the system) for the purpose of adjusting the system based on the user. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kwan and modified them by having the attachment point provides an adjustment mechanism for sliding the bar, as taught and suggested by Hyde, for the purpose of adjusting the system based on the user.
7.	Claims 9 is rejected under 35 U.S.C. 103 as obvious over Kwan (US 20160074657 A1) and Hyde (US 20160279024 A1) as applied to claim 4 above and in further view of Goldwasser (US 20170224990 A1).
	In regards to claim 9, the combined teachings of Kwan and Hyde as applied to claim 4 above discloses the system for treating dry mouth using electrical stimulation and an adjustment mechanism of claim 4, except for wherein the one or more electrode pairs to engage one or more neuro-sensitive areas including at least one auriculo- temporal nerve or parotid gland in a preauricular area; one or two submandibular glands in a neck area; or acupuncture points associated to a secretion of saliva. 
However, in the same field of endeavor, Goldwasser does disclose wherein the one or more electrode pairs to engage one or more neuro-sensitive areas including at least one auriculo- temporal nerve or parotid gland in a preauricular area; one or two submandibular glands in a neck area; or acupuncture points associated to a secretion of saliva (Par. 0837 and 0859 disclose a wearable headset device that provides stimulation to the facial nerves, i.e. implying that this device would be capable of providing stimulation to the Applicant’s claimed areas. ). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Kwan and Hyde and modified them by having the one or more electrode pairs to engage one or more neuro-sensitive areas including at least one auriculo- temporal nerve or parotid gland in a preauricular area; one or two submandibular glands in a neck area; or acupuncture points associated to a secretion of saliva, as taught and suggested by Goldwasser, for the purpose of stimulating the desired facial nerves. 
8. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 20160074657 A1) and Goldwasser (US 20170224990 A1) as applied to claim 6 and in view of Gerber (US 10448889 B2).
The combined teachings of Kwan and Goldwasser discloses the system for treating dry mouth using electrical stimulation of claim 6 except for wherein the system comprises a software application that is configured to represent captured images of each of the electrode pairs electrically engaging one or more neuro- sensitive areas for guiding the human user in said electrical engagement. 
	However, in the same field of endeavor, Gerber does teach of a software application is configured to represent captured images of each of the electrode pairs electrically engaging one or more neuro- sensitive areas for guiding the human user in said electrical engagement (Col 15, lines 25-48 and Col. 39, lines 15-27). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Kwan and Col 39, lines 15-27 in Gerber). 
	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792    
03/17/2021                                                                                                                                                                                                    /ALLEN PORTER/Primary Examiner, Art Unit 3792